Citation Nr: 1818972	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for left eye visual field defect due to May 13, 2010 transutheral resection of prostate at the Charleston VA Medical Center.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1968 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The evidence does not establish that the Veteran has an additional disability as a result of VA negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault as a result of the May 13, 2010 transutheral resection of prostate at the Charleston VA Medical Center; VA exercised the degree of care that would be expected of a reasonable health care provider.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for an additional disability as a result of the May 13, 2010 transutheral resection of prostate at the Charleston VA Medical Center are not met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Merits

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment or an event not reasonably foreseeable.  38 U.S.C. 
§ 1151(a)(1)(A), (B) 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. 
§ 3.361(c).  The additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. 
§ 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The causation element of section 1151 is satisfied not only when an injury is directly or actually caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378.  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.36(c)(3).

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination being the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements-a veteran's disability must not only be actually caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.  38 U.S.C. § 1151(a)(1).

The Veteran has asserted that his transurethral resection of the prostate (TURP) in May 2010 caused left visual field loss, to include the care after the surgery.

VA treatment records reflect that the Veteran underwent a transurethral resection of the prostate on May 13, 2010.  In the report of pertinent information of the procedure, the Veteran reported peripheral visual defect on the left side immediately postoperatively.  See May 13, 2010 Post operative treatment at Charleston VAMC.  It was noted that upon emerging from anesthesia, the Veteran had a severe bronchospasm but he was not hypoxic.  The Veteran retained his oxygen saturation and was eventually extubated and stabilized nicely.  The Veteran was seen for follow up appointments to his left eye complaints at the Charleston VAMC in June, July and August of 2010 and in 2011, 2012 and 2013 and continued reporting left eye visual defects throughout.  

A VA examiner examined the Veteran in June 2011.  At that examination the examiner noted the Veteran's history of prostate surgery in 2010 during which time he had an ischemic stroke.  The examiner noted that such left him with decreased vision, described as a loss of peripheral vision in his left eye.  The Veteran reported that his partial left eye blindness is the only residual from his CVA and that he has not experienced any subsequent strokes.  Upon examination the examiner found that the Veteran's June 2010 brain MRI revealed right occipital lobe visual cortex lesions.  

In July 2011 the Veteran was afforded another examination for his spinal cord related to his left field vision defects and his prior CVA.  The examiner opined that it was less likely than not that the Veteran's left visual defect was the result of the VA treatment originating with the May 2013 prostate surgery (TURP).  The examiner found a left homonymous hemianopsia due to his prior ischemic cerebrovascular incident.  The examiner opined that the Veteran's CVA was not due to his operation, but instead due to his high blood pressure, dyslipidemia, tobacco use, and remote history of cocaine use.  Furthermore, the examiner found that the post operative complications resulting from such CVA was not due to any carelessness, negligence, lack of skill or similar incidence on fault of the attending VA personnel, that the disability could not have been reasonably foreseen by a reasonable health care provider, and the Veteran's stroke was not due to any negligence on the part of the VA personnel.  In a January 2012 addendum opinion the examiner noted that upon review of the Veteran's claims file nothing existed to contradict his prior 2011 conclusions and his conclusions were the same.  

In a December 2015 Board remand, the Board found that the examiner did not address negligence in the care that followed the surgery, as contended by the Veteran at his January 2015 Board hearing.  Furthermore, the Board found that the applicable standard is not actual or possible foreseeability, but rather how a reasonable health care provider would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in the given case.  

In March 2016 another VA opinion was obtained.  The examiner opined that although it is at least as likely as not that the Veteran's left eye visual field defects are secondary to a complication of anesthesia, there is no objective evidence to support the claim that any such additional disability was due to carelessness, negligence, lack of proper skill, error or judgement on the part of the VA during the May 2010 surgery and during the treatment following the procedure, to include any failure to diagnose or properly treat the additional disability or whether any additional disability was reasonably foreseeable outcome of the procedure.  The examiner further noted that the Veteran's visual field defect was less likely than not secondary to a corneal abrasion as the examiner could not find any definitive evidence of such condition prior to the surgery and symptoms as noted upon the Veteran awakening from the anesthesia of the procedure are more supportive of the Veteran's claim of post surgical CVA with subsequent resultant visual field defect as previously noted.  

The Board finds that the evidence of record does not support a finding that the Veteran's left eye visual defects are caused by carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of the VA in furnishing treatment or an event not reasonably foreseeable during the May 2010 TURP and treatment that followed.  The Board affords significant probative value to the March 2016 etiological opinion as it is based upon a thorough review of the relevant evidence and the examiner provided supporting explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must clearly consider direct service connection and support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The Board understands the ongoing frustration the Veteran feels due to his the results of the May 2010 TURP.  However, the Veteran is not competent to provide an etiological opinion regarding proximate causation or reasonable foreseeability, as these are not capable of lay observation; rather, these are complex medical determinations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Accordingly, entitlement to compensation under section 1151 is not warranted.

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims for compensation under 38 C.F.R. 
§ 1151 must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F. 3d 1361(Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for left eye visual field defect due to May 13, 2010 transutheral resection of prostate at the Charleston VAMC is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


